Citation Nr: 9933512	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an effective date earlier than August 28, 
1995, for the award of entitlement to service connection for 
paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to November 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted entitlement to service 
connection for paranoid schizophrenia by rating decision 
dated in August 1998 and assigned an effective date of August 
28, 1995.  The veteran challenges the effective date of the 
grant of service connection.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by the Board in 1989 and by rating action of 
October 1990.  The veteran was notified of the denial.  There 
was no timely appeal completed following the 1990 rating, and 
that action became final.

2.  The veteran filed his application to reopen the claim for 
service connection for schizophrenia on August 28, 1995.  

3.  The RO granted service connection for paranoid 
schizophrenia by rating decision dated in August 1998, and 
assigned an effective date of August 28, 1995, the date the 
veteran filed his claim.  This was done on the basis that new 
and material evidence had been submitted to reopen the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 
1995, for the award of entitlement to service connection for 
paranoid schizophrenia have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  As noted, this is the 
standard that applies to claims that are allowed on the basis 
of new and material evidence when the new evidence is not 
service medical records.  Id.

The veteran contends, in essence, that he is entitled to an 
effective date earlier than August 28, 1995, for the grant of 
entitlement to service connection for paranoid schizophrenia.  
Specifically, he maintains that the grant of a 100 percent 
evaluation for paranoid schizophrenia should be earlier 
because he indicated an intent to file a claim one year prior 
to the effective date assigned and an effective date one year 
earlier would be appropriate.  

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  

In this case, the Board denied the veteran's claim for an 
acquired psychiatric disorder by decision dated in April 
1989.  In January 1990, he filed a claim to reopen, which was 
denied by rating decision dated in October 1990.  He 
submitted a timely notice of disagreement and a statement of 
the case was issued.  However, he failed to file a 
substantive appeal and the October 1990 decision became 
final.  Thereafter, there is no correspondence from the 
veteran indicating an intent to file a claim for 
schizophrenia until he filed a claim to reopen on August 28, 
1995, nor are there VA medical records associated with the 
claims file which could establish an informal claim or 
establish the intent to file an informal claim.  Accordingly, 
the Board finds that the current effective date is correct 
and there is no legal basis for an effective date prior to 
August 28, 1995, and the claim for an earlier effective date 
must be denied.


ORDER

The claim of entitlement to an effective date earlier than 
August 28, 1995, for the award of entitlement to service 
connection for paranoid schizophrenia is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

